Title: To Thomas Jefferson from Edmond Charles Genet, 29 October 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Mr.
A New york le 29 8bre 1793 l’an 2e De la R. F.

J’ai l’honneur De vous envoyer une copie De la lettre qui a été ecrite au consul De La republique française à Newyork par le directeur Des douanes De cette ville. Cette lettre contient le refus notifie par Mr. hamilton à ce directeur De faire la remise du droit de tonnage reclamée par les capitaines du convoi français. Je vous envoye cette notification ainsi que des observations que m’a adressé à ce Sujet le consul français de newyork, et le procès verbal de l’assemblée tenue par les capitaines marchands.
 
Je vous enverrai Successivement les depêches que je recevrai Sans doute bientôt Sur le même objet de norfolk et de baltimore. J’aurois eu bien de la Satisfaction, Monsieur a pouvoir annoncer à la convention nationale dont toutes les lois ont été jusqu’ici favorables à votre commerce, La concession de ce leger avantage en faveur du notre. C’est avec bien du regret que je me verrai contraint de l’instruire que toutes les reclamations officielles que je vous ai faites en vertu de Ses lois et des ordres du conseil executif, pour obtenir De vous une juste reciprocité en faveur De notre commerce, n’ont eu jusqu’ici aucun Succès.
